PER CURIAM.
Petitioner sought a belated appeal by motion which we treated as a petition for writ of habeas corpus. This court relinquished jurisdiction to the circuit court with instructions to appoint a special master to conduct an evidentiary hearing and issue a report regarding petitioner’s entitlement to belated appeal. The special master made findings of fact and conclusions of law, concluding petitioner was not entitled to a belated appeal. We accept the special master’s report and deny the petition for writ of habeas corpus.
The state filed a motion for sanctions pursuant to section 944.28(2)(a), Florida Statutes. We issued an order to show cause, to which petitioner responded. After reviewing the special master’s report and petitioner’s response, we conclude there has not been a clear showing that petitioner, with knowing or reckless disregard for the truth, brought false information before the court, and deny the motion for sanctions.
PETITION DENIED. MOTION DENIED.
JOANOS, WOLF and LAWRENCE, JJ., CONCUR.